                Case 2:19-cr-00714-PA Document 22 Filed 12/09/19 Page 1 of 1 Page ID #:58


                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                               CRIMINAL MINUTES - GENERAL


 Case No.         CR 19-714 PA                                                                 Date     December 9, 2019


 Present: The Honorable        PERCY ANDERSON, UNITED STATES DISTRICT JUDGE

 Interpreter       N/A

        Kamilla Sali-Suleyman                      Marea Woolrich                                     Susan S. Har
                Deputy Clerk                       Court Reporter                               Assistant U.S. Attorney



                U.S.A. v. Defendant(s):          Present Cust. Bond          Attorneys for Defendants:         Present App. Ret.

Raymond Ghaloustian                                X     X              Humberto Diaz, CJA                           X         X



 Proceedings:       Plea and Trial Setting Conference

       Defendant is named in a Three-Count Indictment. The defendant is arraigned and pleads
not guilty to the Indictment. The Court orders a trial date, final status conference date, and
briefing schedule. See Criminal Trial Order. The deputy clerk is ordered to serve on counsel a
copy of the Court's Criminal Trial Order. The Final Status Conference is scheduled for
January 13, 2020, at 3:00 p.m. Jury trial is set for Tuesday, January 21, 2020, at 8:30 a.m.

         IT IS SO ORDERED.




                                                                                                                :         10

                                                                    Initials of Deputy Clerk                 KSS


cc: USMO,         PSA




CR-11 (09/98)                                    CRIMINAL MINUTES - GENERAL                                                    Page 1 of 1
